Title: From John Quincy Adams to William Stephens Smith, 2 January 1804
From: Adams, John Quincy
To: Smith, William Stephens



Dear Sir
Washington City 2. January 1804.

I find by the newspapers that a Commission of bankruptcy has issued against Robert Bird, and as it is impossible for me to attend personally before the Commissioners to make proof of my debt, and demand my claim, I take the liberty of inclosing them to you, with an earnest request that you would present them for me, at the next meeting of the Commissioners which I think is to be on the 10th: of this month—I send you also a letter of attorney to vote for me in the choice of an Assignee, unless he should already be chosen—it is an object of great importance that he should be a man of commercial and law knowledge of talents and of integrity—I wish particularly for a man who will dispute and try at Law, the validity of certain assignments heretofore made by Robert Bird to Mr. Harrison. If you have any reason for not choosing to act in my behalf on this occasion, I have included in the letter of Attorney, a power to substitute any other person you may judge expedient; and have only to beg you in such case, to let it be a person of great discretion, and perfectly trusty—I expect to pass through New-York in February or March, when I can exhibit to the Commissioners or at their office, the proofs of my debt, and the grounds of my claim
With my best love to my Sister, and your children I remain, Dear Sir, your’s sincerely.
